DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 27, 28, 31-36, 39-44, 47, 49, 51, and 53-55 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Turner et al. (US 20110186353 A1) discloses performing an automated sequence on a drilling rig by varying drilling parameters to determine new optimized drilling parameters. Moore (US 20170268324 A1) discloses testing for lateral shocks and controllable flow rate parameters [0057]. However, the prior art alone nor in combination teaches each limitation of the claims. In particular the prior art cannot be said to disclose  “wherein the sensor data comprises a correlation between a lateral movement of a downhole tool in the wellbore and the flow rate while the flow rate is varied, and a correlation between a lateral shock peak of the downhole tool and the flow rate while the flow rate is varied”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092.  The examiner can normally be reached on 10AM-6PM CT M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G.F./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668